Appeal by the defendants Leonora B. Vogel and Joseph Minch from an order of the Albany Special Term of Supreme Court denying a motion for a new trial on the ground of newly-discovered evidence. This case was originally tried at some length before an official referee. The judgment entered upon his decision was appealed from to this court and affirmed. [258 App. Div. 842.] The Special Term has held that the evidence 'said to be newly discovered was available at the original trial and with, reasonable diligeuee could have been then presented; also that the appealing defendants were guilty of laches. Order appealed from unanimously affirmed, with costs. Present — • Hill, P. J., Crapser, Bliss, Heffernan and Poster, JJ.